Chanko v American Broadcasting Cos. Inc. (2014 NY Slip Op 07954)





Chanko v American Broadcasting Cos. Inc.


2014 NY Slip Op 07954


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Friedman, J.P., Saxe, Manzanet-Daniels, Gische, JJ.


13522 152552/13

[*1] Anita Chanko, etc., et al., Plaintiffs-Respondents,
vAmerican Broadcasting Companies Inc., et al., Defendants-Appellants, Anil S. Ranawat, et al., Defendants.


Levine Sullivan Koch & Schulz, LLP, New York (Nathan Siegel of counsel), for American Broadcasting Companies, Inc., appellant.
Nixon Peabody LLP, Jericho (Michael S. Cohen of counsel), for the New York and Presbyterian Hospital and Sebastian Schubl, M.D., appellants.
Law Offices of Mark J. Fox, New York (Mark J. Fox of counsel), for respondents.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered January 17, 2014, which, to the extent appealed from, denied the motions of defendants American Broadcasting Companies, Inc. (ABC), and the New York and Presbyterian Hospital and Sebastian Schubl, M.D., to dismiss plaintiffs' fifth cause of action for intentional infliction of emotional distress, and denied defendant hospital and defendant doctor's motion to dismiss plaintiffs' fourth cause of action for violation of physician patient confidentiality, unanimously reversed, on the law, without costs, the motions granted, and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
Defendants' conduct in producing and televising a show depicting the medical care provided at defendant hospital that included a pixilated image of plaintiffs' decedent, who was not identified, was not so extreme and outrageous as to support a claim for intentional infliction of emotional distress (see Howell v New York Post Co., 81 NY2d 115, 121 [1993]; Phillips v New York Daily News, 111 AD3d 420, 421 [1st Dept 2013).
Nor can plaintiffs maintain an action against defendant doctor or defendant hospital for breach of the duty not to disclose personal information, since no such information regarding [*2]plaintiffs' decedent was disclosed (cf. Randi A.J. v Long Is. Surgi—Center, 46 AD3d 74 [2d Dept 2007]).
In light of the foregoing, we need not reach the parties' additional arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 18, 2014
CLERK